MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be
                                                                                      FILED
      regarded as precedent or cited before any                                Jul 10 2019, 8:56 am

      court except for the purpose of establishing                                 CLERK
                                                                               Indiana Supreme Court
      the defense of res judicata, collateral                                     Court of Appeals
                                                                                    and Tax Court
      estoppel, or the law of the case.


      APPELLANT PRO SE                                          ATTORNEY FOR APPELLEE
      Lonnie Garner, Jr.                                        F. Bradford Johnson
      Indianapolis, Indiana                                     Indianapolis, Indiana



                                                 IN THE
          COURT OF APPEALS OF INDIANA

      Lonnie Garner, Jr.,                                       July 10, 2019
      Appellant-Plaintiff,                                      Court of Appeals Case No.
                                                                18A-SC-2553
              v.                                                Appeal from the
                                                                Marion County Small Claims
      Waleed Jomaan,                                            Court
      Appellee-Defendant.                                       The Honorable
                                                                Gerald B. Coleman, Judge.
                                                                Trial Court Cause No.
                                                                49K08-1807-SC-4600



      Kirsch, Judge.


[1]   Lonnie Garner, Jr. (“Garner”) brought a breach of contract claim in small

      claims court against Waleed Jomaan (“Jomaan”) after Garner purchased a

      vehicle from Jomaan’s employer, Honest Abe’s Auto Sales (“Honest Abe’s”).

      The small claims court denied Garner’s motion for summary judgment and
      Court of Appeals of Indiana | Memorandum Decision 18A-SC-2553 | July 10, 2019                    Page 1 of 5
      entered judgment for Jomaan. On appeal, Garner argues that the small claims

      court erred when it entered judgment in favor of Jomaan and raises the

      following issues on appeal: that the small claims court abused its discretion

      when it did not enter default judgment or grant summary judgment against

      Honest Abe’s; and, that the small claims court erred when it considered the

      unsworn testimony of Jomaan.


[2]   We affirm.


                                  Facts and Procedural History
[3]   On May 8, 2018, Garner purchased a 2002 Lexus ES (“vehicle”) “as is” from

      Honest Abe’s for a total of $6,062. Appellant’s App. Vol. 2 at 77. The odometer

      read that the vehicle had 140,813 miles. Id. Garner signed an agreement

      allowing Honest Abe’s to repossess the vehicle if Garner failed to maintain Full

      Coverage Insurance or if he did not keep current with payments. Id. at 92. At

      some point before July 20, Garner returned the vehicle to Honest Abe’s

      claiming it would not run. Tr. Vol. II at 24.


[4]   On July 10, 2018, Garner sent a letter to Honest Abe’s alleging that Honest

      Abe’s had breached its contract with Garner. Appellant’s App. Vol. 2 at 20. The

      letter referenced how Honest Abe’s informed Garner that the vehicle would be

      repossessed if Garner failed to maintain Full Coverage Insurance on the vehicle

      and claimed that Honest Abe’s alleged repossession violated Indiana law. Id.

      He further alleged that Honest Abe’s sales practices violated Indiana Code



      Court of Appeals of Indiana | Memorandum Decision 18A-SC-2553 | July 10, 2019   Page 2 of 5
      section 24-5-0.5-3(a) because the vehicle was not in operating condition, and he

      believed that Honest Abe’s had deceived him. Id. at 21.


[5]   On July 11, 2018, Garner filed a breach of contract claim in small claims court

      against Jomaan requesting $6,000 in damages. Id. at 22. On August 16, 2018,

      Jomaan moved to dismiss Garner’s claim because Jomaan was not a party to

      the transaction, nor was he an owner or officer of Honest Abe’s. Appellee’s App.

      Vol. II at 7, 9.


[6]   Garner’s initial complaint did not include Honest Abe’s as a party, and on

      September 5, 2018, Garner filed a motion to amend the complaint to include

      Honest Abe’s. Appellant’s App. Vol. 2 at 35. The motion to amend was granted

      on September 7, 2018. Id. at 40. The record is silent about whether Garner

      refiled his complaint to include Honest Abe’s as a party.


[7]   On October 3, Garner filed a motion for summary judgment. Id. at 49. In his

      memorandum in support of summary judgment, Garner stated that the

      vehicle’s odometer was inaccurate when compared to the Indiana Bureau of

      Motor Vehicles records, and the certificate of title transfer violated the

      Deceptive Sales Act (Indiana Code § 24-5-0.5-1). Id. at 59-60. This motion was

      denied on October 17, 2018. Appellee’s App. Vol. II at 5.


[8]   A trial was held on October 17, 2018. Id. Garner appeared pro se, and Jomaan

      appeared with counsel. Id. At trial, Garner made a number of allegations

      concerning the condition of the vehicle. Tr. Vol. II at 11-12. Jomaan’s

      testimony was taken into evidence despite the fact that he was not sworn. Id. at

      Court of Appeals of Indiana | Memorandum Decision 18A-SC-2553 | July 10, 2019   Page 3 of 5
       19. The small claims court concluded that there was no breach of contract and

       that Garner suffered no damages. Id. at 52-53. The court entered judgment for

       Jomaan. Appellant’s App. Vol. II at 8. Garner now appeals.


                                      Discussion and Decision
[9]    Small claims court judgments are “subject to review as prescribed by relevant

       Indiana rules and statutes.” Ind. Small Claims Rule 11(A). Garner had the

       burden of proof in his small claims action and, thus, appeals from a negative

       judgment. See Herren v. Dishman, 1 N.E.3d 697, 702 (Ind. Ct. App. 2013). We

       will reverse a negative judgment only if the trial court’s decision is contrary to

       law. Martin v. Ramos, 120 N.E.3d 244, 248 (Ind. Ct. App. 2019). “A decision is

       contrary to law if the evidence and reasonable inferences lead to but one

       conclusion and the trial court has reached the opposite conclusion.” Id. (citing

       LTL Truck Serv., LLC. v. Safeguard, Inc., 817 N.E. 664, 667 (Ind. Ct. App. 2004)).


[10]   Garner contends that the small claims court abused its discretion when it failed

       to enter a default judgment or to grant his motion for summary judgment when

       Honest Abe’s failed to appear at trial. Appellant’s Br. at 13. The issue before the

       court was whether it had personal jurisdiction over Honest Abe’s.


[11]   Personal jurisdiction is reviewed de novo as a question of law. Wolf’s Marine,

       Inc. v. Brar, 3 N.E.3d 12, 15 (Ind. Ct. App. 2014). “Where there is no service of

       process, there can be no personal jurisdiction . . .” Shotwell v. Cliff Hagan Ribeye

       Franchise, Inc. 572 N.E.2d 487, 489 (Ind. 1991). “A copy of the notice of claim

       shall be served on each defendant.” Ind. Small Claims Rule 3(A). The record

       Court of Appeals of Indiana | Memorandum Decision 18A-SC-2553 | July 10, 2019   Page 4 of 5
       does not establish that Honest Abe’s was properly served pursuant to Indiana

       Small Claims Rule 3. Although he was granted permission to amend his

       complaint, there is no indication that Garner named Honest Abe’s as a party.

       Thus, Honest Abe’s was a non-party to the small claims case. It was not

       obligated to appear at trial, and the small claims court did not err in refusing to

       enter judgment against it.


[12]   Garner also argues that the small claims court abused its discretion when it

       considered testimony from Jomaan that was not given under oath. Small

       Claims Rule 8(b) provides, “All testimony shall be given under oath or

       affirmation.” “[A]s a general rule, a party may not present an argument or

       issue on appeal unless the party raised that argument before the trial court.”

       Washington v. State, 121 N.E.2d 617, 625 (Ind. Ct. App. 2004). Failing to object

       at trial to an issue waives the party’s right to object to an issue on appeal. Id.

       Here, Garner failed to object to Jomaan’s testimony at trial or to the fact that it

       was unsworn testimony and has, therefore, waived his right to appeal this issue.


[13]   The small claims court did not abuse its discretion.


[14]   Affirmed.


       Vaidik, C.J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-SC-2553 | July 10, 2019   Page 5 of 5